      Case 8-21-71095-ast        Doc 18   Filed 06/15/21    Entered 06/15/21 10:23:10




Thomas R. Califano                                         Jackson T. Garvey
William E. Curtin                                          SIDLEY AUSTIN LLP
Shafaq Hasan                                               One South Dearborn
SIDLEY AUSTIN LLP                                          Chicago, IL 60603
787 Seventh Avenue                                         Tel: (312) 853-7000
New York, New York 10019                                   Fax: (212) 853-7036
Tel: (212) 839-5300                                        Email: jgarvey@sidley.com
Fax: (212) 839-5599
Email: tom.califano@sidley.com
       wcurtin@sidley.com
       shafaq.hasan@sidley.com

Proposed Counsel to the Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK



 In re:                                                Chapter 11

 AMSTERDAM HOUSE CONTINUING CARE                       Case No. 21-71095 (AST)
 RETIREMENT COMMUNITY, INC.,

                       Debtor.



                 NOTICE OF COMMENCEMENT OF CHAPTER 11
            CASE AND HEARING TO CONSIDER “FIRST DAY” MOTIONS

       PLEASE TAKE NOTICE that, on June 14, 2021, Amsterdam House Continuing Care
Retirement Community, Inc. (the “Debtor”), filed a voluntary petition for reorganization under
Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Eastern District of New York (the “Court”).

        PLEASE TAKE FURTHER NOTICE THAT A TELEPHONIC HEARING HAS
BEEN SCHEDULED FOR JUNE 16, 2021 AT 9:30 A.M BEFORE THE HONORABLE
ALAN S. TRUST, UNITED STATES BANKRUPTCY JUDGE, UNITED STATES
BANKRUPTCY COURT FOR THE EASTERN DISTRICT OF NEW YORK USING THE
DIAL IN NUMBER 888-808-6929 AND ACCESS CODE 2181522, (the “Hearing”), and may
be adjourned from time to time without further notice other than an announcement at the Hearing,
to consider the following motions (collectively, the “Motions”):

            1.      Debtor’s Emergency Application for Appointment of Kurtzman Carson
                    Consultants LLC as Claims and Noticing Agent for the Debtor Effective as
                    of the Petition Date [Dkt. 3] (the “KCC Retention Application”);
Case 8-21-71095-ast   Doc 18     Filed 06/15/21     Entered 06/15/21 10:23:10




     2.    Debtor’s Emergency Motion for Entry of Interim and Final Orders (I)
           Prohibiting Utilities from Altering, Refusing, or Discontinuing Service, (II)
           Deeming the Utility Providers Adequately Assured of Future Performance,
           and (III) Establishing Procedures for Determining Requests for Additional
           Adequate Assurance [Dkt. 4] (the “Utilities Motion”);

     3.    Debtor’s Emergency Motion for Entry of Interim and Final Orders (I)
           Authorizing the Debtor to (a) Pay Prepetition Wages, Salaries, Commissions,
           Employee Benefits, Prepetition Payroll Taxes, and Other Obligations, (b)
           Maintain Compensation and Benefits Programs, and Pay Related
           Administrative Obligations, and (c) Make Payroll Deductions, (II)
           Authorizing Applicable Banks and Other Financial Institutions to Honor and
           Process Related Checks and Transfers, and (III) Granting Related Relief [Dkt.
           5] (the “Employee Wages Motion”);

     4.    Debtor’s Emergency Motion for Entry of an Interim and Final Order (I)
           Authorizing the Debtor to Pay Certain Prepetition Taxes and Fees, (II)
           Authorizing Financial Institutions to Honor and Process Related Checks and
           Transfers, and (III) Granting Related Relief [Dkt. 6] (the “Tax Motion”);

     5.    Debtor’s Emergency Motion for Entry of Interim and Final Orders (I)
           Authorizing the Debtor to (a) Maintain Existing Insurance Policies and Pay
           All Insurance Obligations Arising Thereunder and (b) Renew, Revise,
           Extend, Supplement, Change or Enter into New Insurance Policies, and (II)
           Granting Certain Related Relief [Dkt. 7] (the “Insurance Motion”);

     6.    Debtor’s Emergency Motion for Entry of an Order Authorizing the
           Implementation of Procedures to Maintain and Protect Confidential Resident
           Information [Dkt. 8] (the “Resident Confidentiality Motion”);

     7.    Debtor’s Emergency Motion for Entry of an Order Authorizing Debtor to
           Continue Escrowing and Refunding Entrance Fees in the Ordinary Course of
           Business [Dkt. 9] (the “Escrow Motion”);

     8.    Emergency Motion for Entry of Interim and Final Orders Authorizing (I)
           Continued Use of the Debtor’s Existing Cash Management System, (II)
           Maintenance of Its Existing Bank Accounts, (III) Continued Use of Its
           Existing Business Forms, and (IV) a Waiver of Certain Deposit and
           Investment Requirements in 11 U.S.C. § 345(b) and the UST Guidelines [Dkt.
           10] (the “Cash Management Motion”);

     9.    Debtor’s Emergency Motion for Interim and Final Orders (I) Authorizing the
           Debtor to Use the Cash Collateral of UMB Bank, N.A., as 2014 Bond Trustee;
           (II) Providing UMB Bank, N.A., as 2014 Bond Trustee, Adequate Protection;
           and (III) Modifying the Automatic Stay [Dkt. 11] (the “Cash Collateral
           Motion”);

     10.   Debtor’s Emergency Motion for Entry of an Order Pursuant to Section 333(a)
                                      2
      Case 8-21-71095-ast       Doc 18     Filed 06/15/21     Entered 06/15/21 10:23:10




                    of Bankruptcy Code and Bankruptcy Rule 2007.2 (I)Waiving the
                    Appointment of Patient Care Ombudsman and (II) Allowing Debtor to Self-
                    Report [Dkt. 12] (the “Ombudsman Waiver Motion”);

             11.    Debtor’s Emergency Motion for Entry of an Order Authorizing the Debtor to
                    Assume the Plan Support Agreement [Dkt. 13] (the “PSA Assumption
                    Motion”);

             12.    Emergency Motion for Entry of an Order Establishing Certain Notice, Case
                    Management and Administration Procedures and Omnibus Hearing Dates
                    [Dkt. 14] (the “Case Management Motion”); and

             13.    Debtor's Emergency Application for an Order (a) Establishing Bar Dates
                    Pursuant to Bankruptcy Rule 3003(c) and (b) Approving Form and Manner
                    of Notice Thereof [Dkt. 15] (the “Claims Bar Date Application”).

        PLEASE TAKE FURTHER NOTICE that all parties should email the Courtroom
Deputy at: ast_hearings@nyeb.uscourts.gov in advance of the scheduled hearing to identify the
parties that will appear. All attorneys must also identify the party the attorney represents.

       PLEASE TAKE FURTHER NOTICE that a copy of each of the Motions may be
obtained by either: (i) accessing the website established by the Debtor’s noticing and claims agent
Kurtzman Carson Consultants at www.kccllc.net/harborside; (ii) accessing the Court’s website at
www.nyeb.uscourts.gov, or (iii) contacting the Office of the Clerk of the Court at Central Islip,
New York. A PACER password is needed to access documents on the Court’s website.

        PLEASE TAKE FURTHER NOTICE that the following is the case number and
federal tax identification number for the Debtor:

       Name of Debtor                     Case Number                 Tax Identification No.
      Amsterdam House
  Continuing Care Retirement             21-71095 (AST)                     XX-XXXXXXX
       Community, Inc.




                                                3
    Case 8-21-71095-ast     Doc 18   Filed 06/15/21   Entered 06/15/21 10:23:10




Dated: June 15, 2021                   SIDLEY AUSTIN LLP
       New York, New York
                                       /s/ Thomas R. Califano
                                       Thomas R. Califano
                                       William E. Curtin
                                       Shafaq Hasan
                                       787 Seventh Avenue
                                       New York, New York 10019
                                       Tel: (212) 839-5300
                                       Fax: (212) 839-5599
                                       Email: tom.califano@sidley.com
                                              wcurtin@sidley.com
                                              shafaq.hasan@sidley.com

                                          – and –

                                       Jackson T. Garvey
                                       One South Dearborn
                                       Chicago, IL 60603
                                       Tel: (312) 853-7000
                                       Fax: (212) 853-7036
                                       Email: jgarvey@sidley.com

                                       PROPOSED COUNSEL TO THE DEBTOR AND
                                       DEBTOR-IN-POSSESSION
